FILED
                           NOT FOR PUBLICATION                                 FEB 12 2015

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHARTER COMMUNICATIONS, LLC,                     No. 12-57282

              Petitioner - Appellant,            D.C. No. 2:12-cv-03648-CAS-
                                                 PJW
  v.

INTERNATIONAL BROTHERHOOD                        MEMORANDUM*
OF ELECTRICAL WORKERS, LOCAL
45,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted February 5, 2015**
                               Pasadena California

Before: REINHARDT and GOULD, Circuit Judges, and GETTLEMAN, Senior
District Judge.***



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Gettleman, Senior District Judge for the
U.S. District Court for the Northern District of Illinois, sitting by designation.
      Charter appeals from the district court’s order that denied its motion for

summary judgment and confirmed two arbitration awards in favor of the

International Brotherhood of Electrical Workers, Local 45. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Charter terminated two employees for violating rules set forth in Appendix

D of the collective bargaining agreement (CBA) between Charter and the

employees’ Union. Article 6, section B of the CBA states that “[t]he parties have

agreed to a list of reasonable rules[, incorporated as Appendix D], the violation of

which constitute just cause for discipline up to and including discharge.” Both

arbitrators found that although each employee had violated rules listed in Appendix

D, thereby providing just cause for discipline, Charter lacked just cause to impose

the specific discipline of termination. Charter filed suit in federal court, seeking

vacatur of the arbitration awards. The district court denied Charter’s motion for

summary judgment, and confirmed the arbitration awards on its own motion.

      “It is well-settled that federal labor policy favors the resolution of disputes

through arbitration; thus, judicial scrutiny of an arbitrator’s decision is extremely

limited.” S. Cal. Gas Co. v. Utility Workers Union of Am., Local 132, AFL-CIO,

265 F.3d 787, 793 (9th Cir. 2001) (emphasis in original). “[T]he arbitrator's award

settling a dispute with respect to the interpretation or application of a labor


                                           2
agreement must draw its essence from the contract and cannot simply reflect the

arbitrator's own notions of industrial justice.” United Paperworkers Int’l Union v.

Misco, Inc., 484 U.S. 29, 38 (1987). “But as long as the arbitrator is even arguably

construing or applying the contract and acting within the scope of his authority,

that a court is convinced he committed serious error does not suffice to overturn

his decision.” Id.; accord S. Cal. Gas, 265 F.3d at 792.

      “An arbitrator should be given substantial latitude in fashioning a remedy

under a CBA.” Sprewell v. Golden State Warriors, 266 F.3d 979, 987 (9th Cir.

2001) (citing United Steelworkers of Am. v. Enterprise Wheel & Car Corp., 363
U.S. 593, 596-97 (1960)). Thus, a court must defer to an arbitrator’s determination

of whether a grievant’s misconduct constitutes just cause for the specific discipline

of termination, even where the CBA’s just cause provision is ambiguous. See Int’l

Ass’n of Machinists v. San Diego Marine Constr. Corp., 620 F.2d 736, 738-39 (9th

Cir. 1980).

       Charter argues that section B of Article 6 provides it just cause to impose

any discipline, including termination, in response to violations of rules enumerated

in Appendix D, and that the form of discipline it imposes is unreviewable by an

arbitrator. It contends that the arbitrators exceeded their authority, and that their

awards failed to draw their essence from the CBA.


                                           3
      We hold that the arbitrators did not exceed their authority and that their

awards did not fail to draw their essence from the CBA. Arbitrator Bickner held

that Charter’s termination of Ramiro Villareal was subject to a just cause analysis

because the CBA “does not state that discharge is always mandated or that the

Employer has no obligation to use appropriate discretion in determining discipline

for the violation or that the discipline is never subject to review” for just cause.

This reasoning, which Arbitrator Zigman adopted in holding that Charter lacked

just cause to terminate Richard Moreno, demonstrates that the arbitrators were

interpreting the CBA. Misco, 484 U.S. at 38. It satisfies the “essence” test because

it is not clearly contrary to the CBA’s plain language. See SFIC Properties, Inc. v.

Int’l Ass'n of Machinists & Aerospace Workers, Dist. Lodge 94, Local Lodge 311,

103 F.3d 923, 924 (9th Cir. 1996) (arbitral award satisfies the “essence” test

because it “is not one of those egregious cases in which an arbitrator ignored the

plain language of the contract”). See also San Diego Marine Constr. Corp., 620
F.2d at 738-39 (deferring to arbitrator’s interpretation of CBA’s just cause

provision as permitting reduction of discipline to suspension without back pay).

      Moreover, Arbitrator Zigman supported his conclusion with additional

reasons. He explained that the general practice among arbitrators is to consider

just cause when assessing the degree of discipline imposed. See SFIC Properties,


                                           4
103 F.3d at 925 (“An award may also be upheld if it is based on the arbitrator's

understanding of industry practices.”). He also reasoned that (1) harsh results

obtain under Charter’s interpretation, which would permit discharge for a single

overlong rest break, and (2) Charter acknowledged that such discharges could be

overturned if found to be “unreasonable.” These reasons further demonstrate that

Arbitrator Zigman also was interpreting the CBA. Misco, 484 U.S. at 38.

      Because the arbitrators were, at the very least, “arguably construing or

applying the contract and acting within the scope of [their] authority,” we have no

basis for reversing the district court’s order confirming the arbitral awards.

AFFIRMED.




                                          5